UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                        CAMPANELLA, HERRING, and PENLAND
                              Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
                Chief Warrant Officer Three CASEY B. ROBERTS
                         United States Army, Appellant

                                   ARMY 20150023

                       Headquarters, 25th Infantry Division
                         Gregory A. Gross, Military Judge
             Colonel Mark A. Bridges, Staff Judge Advocate (pretrial)
            Colonel William D. Smoot, Staff Judge Advocate (post-trial)


For Appellant: Major Andres Vazquez, Jr., JA; Mr. Brian Pristera, Esquire (on
brief); Captain Timothy G. Burroughs, JA; Mr. Brian Pristera, Esquire (on reply
brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Cormac M. Smith, JA; Captain Cassandra M. Resposo, JA (on brief).


                                      30 June 2017

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

HERRING, Judge:

       A panel of officer members, sitting as a general court-martial convicted
appellant, contrary to his pleas, of sexual assault and indecent visual recording in
violation of Articles 120 and 120c, Uniform Code of Military Justice, 10 U.S.C. §§
920, 920c (2012) [hereinafter UCMJ] and sentenced appellant to a dismissal,
confinement for three years, forfeiture of all pay and allowances, and a reprimand.
The convening authority suspended the adjudged forfeitures and waived automatic
forfeitures for a period of six months, but otherwise approved the sentence as
adjudged.

       Appellant raises three assignments of error, all of which, at least in part, are
premised on the completeness of the record of trial given that the original trial,
which ended in mistrial, was not attached to this record of trial. While this court is
able to take judicial notice of the record that ended in mistrial, it appears the
ROBERTS—ARMY 20150023

convening authority did not review the record that ended in mistrial prior to taking
action in appellant’s case. Accordingly, we set aside the action and return the case
for a new staff judge advocate recommendation and convening authority action.

                                  CONCLUSION

       The convening authority’s action, dated 20 October 2015, is set aside. The
record of trial is returned to The Judge Advocate General for a new SJAR and new
action by the same or a different convening authority in accordance with Article
60(c)-(f), UCMJ with the direction that, before any new SJAR and action, the record
of the prior hearing be attached to the record in accordance with R.C.M.
1103(b)(3)(A)(iii).

       Senior Judge CAMPANELLA and Judge PENLAND concur.

                                          FOR THE
                                          FOR THE COURT:
                                                  COURT:




                                          MALCOLM
                                          MALCOLM H.   H. SQUIRES,
                                                          SQUIRES, JR.
                                                                    JR.
                                          Clerk of Court
                                          Clerk of Court




                                          2